Title: To James Madison from James Monroe, 7 February 1788
From: Monroe, James
To: Madison, James


Dear Sir
Fredbg Feby. 7. 1788.
We have nothing new here. The proceedings of our assembly you are no doubt possess’d of thro’ the hands of the Governor, especially that part which is connected with the US. I mean the revenue act & the resolutions respecting the cession. In the former as much was advancd to the US. as cod. be obtain’d. In the latter more moderation was observ’d than at first appearances promis’d. It was perhaps brot. forward to serve other purposes, (I mean in the extent to wh. the Chairman advocated it) but it was put in its present form without debate & by his own consent, perhaps to avoid it. The rectitude of the measure depends on the want of it in some of the Comrs. Unless the objection agnst, at least one, is good, it cannot be defended. But you have the whole of the proceedings before you.
This new Constitution still engages the minds of people with some zeal among the partizans on either side. It is impossible to say which preponderates. The northern part of the State is more generally for it than the southern. In this county (except in the town) they are agnst. it I believe universally. I have however this from report only, having not been from home. My late Colleague is decidedly so. Mr. Page is for it & forms an exception to the above. It is said here that Georgia has adopted it, N.H. also. The object in the postponment of the meeting of our Convention to so late a day was to furnish an evidence of the disposition of the other States to that body when it shod. be assembled. If they or many of them were agnst. it our State might mediate between contending parties & lead the way to an union more palitable to all. If all were for it let the knowledge of that circumstance have its weight in their deliberations. This I believe was the principle on wh. that measure was adopted, at least those whose sentiments I knew express’d it to be theirs. We expect you in soon & shall be happy to see you here. Sincerly I am yr. fnd. & servt.
Jas. Monroe
